Citation Nr: 1417336	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-44 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for arthritis of the left knee.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for arthritis of the right knee.

4.  Entitlement to service connection for arthritis of the right knee.

5.  Entitlement to service connection for arthritis of the 1st tarsometatarsal (TMT) joint of the left foot, also claimed as fractures of the metatarsal/possible bone spur with degenerative spurring.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a right hip disability.  

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

11.  Entitlement to an evaluation in excess of 20 percent for post proximal phalanx resection of the left 5th toe.

12.  Entitlement to an evaluation in excess of 20 percent for a right shoulder disability.

13.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  In support of the Veteran's motion for advancement, he submitted medical evidence not previously considered by the RO; however, as it involves disabilities not currently before the Board, no further action need be taken regarding such evidence.

The Veteran served on active duty with the United States Army from August 1974 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010, June 2010, September 2010, and September 2011 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

Service connection for bilateral peripheral neuropathy, now characterized to separate the lower extremities into separate disability entities, was denied in January 2010.  In June 2010, service connection for a low back and the TMT disability were denied, as well as an increased evaluation for the left 5th toe.  The September 2010 decision declined to reopen the previously denied claims of service connection for the left and right knees, and denied service connection for bilateral (now left and right) hip disabilities.  The Board notes that although the RO reopened and adjudicated the merits of the claims with regard to the knees, the Board is obligated to consider the threshold question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  The issues are characterized accordingly.  Finally, an increased evaluation for a right shoulder disability and entitlement to TDIU were denied in September 2011.  

In January 2012, the Board remanded the above claims (with the exceptions of the right shoulder and TDIU) for additional development; they are now returned to the Board for further appellate consideration.  The Board also denied claims of service connection for a skin disorder and for an increased evaluation for a left foot scar.  No further question or controversy remains for consideration by the Board with respect to them.  

The Veteran testified at a January 2011 hearing, held before the undersigned via videoconference from the RO.  A transcript of the hearing is of record. Of the issues addressed here, only the evaluation of the left 5th toe and service connection for peripheral neuropathy were addressed; the Veteran did not request hearings on the remaining issues.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues pertaining to entitlement to service connection for the knees, a lumbar spine disability, peripheral neuropathy of the lower extremities, arthritis of the 1st TMT joint of the left foot, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left and right knee arthritis was denied in an unappealed January 2002 rating decision on the grounds that no nexus to service was shown.

2.  Evidence received since January 2002 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record. addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims.  

3.  There is no current disability of either the left or the right hip.

4.  The post proximal phalanx resection of the left 5th toe is manifested by moderately severe impairment of the left foot, with pain on use, tenderness, and mild callus.

5.  Throughout the appellate period, the right shoulder disability has been manifested by limitation of motion of the arm to above shoulder level; there are no recurrent separations or deformities of the humerus.


CONCLUSIONS OF LAW

1.  The January 2002 decision denying service connection for left and right knee arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening of previously denied claims of service connection for left and right knee arthritis are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2103).

3.  The criteria for service connection of a left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection of a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for an evaluation in excess of 20 percent for post proximal phalanx resection of the left 5th toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

6.  The criteria for an evaluation in excess of 20 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the reopening of the previously denied claims of service connection for knee disabilities, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

For the issues decided here, April 2010, May 2010, January 2011, and August 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been conducted; the examiners reported all clinical findings required for application of the rating criteria, and have offered necessary medical opinions with appropriate rationales.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

At the hearing wherein the evaluation of the left 5th toe was addressed, the elements of the claim were discussed, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board is aware that the RO has reopened the claims of service connection for arthritis of the left and right knees and adjudicated the merits of the underlying claims.  However, irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for left and right knee arthritis was denied in an unappealed January 2002 decision, on the grounds that no nexus to service was shown.  Since that time, the Veteran has made a new allegation, that his knee disabilities are secondary to service-connected left foot disabilities.  Additionally, medical evidence added to the file since January 2002 raises the possibility of an altered gait due at least in part to the foot disabilities.  This evidence is new and is material, as it tends to support the previously unconsidered theory of the case; it also requires additional development.  Reopening of the previously denied claims of service connection is therefore appropriate.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis is listed; the applicable presumptive period is one year following separation from service.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Left and Right Hip

VA treatment records reveal repeated complaints of left and right hip pain.  The Veteran associates such with his left foot disabilities, based on an altered gait.  However, those same records reflect no diagnosis or any left or right hip disability, or any indication of such.  Simply put, the Veteran's claim of service connection is for his subjective bilateral hip pain.

Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

There is no finding here of any functional impairment related to the Veteran's pain.  No limitations of motion are shown.  There are no x-rays findings of joint changes.  Complaints of changes in endurance, strength, and other such factors are related to non-hip joints and conditions, such as the knees, feet, or back.

To the extent that a VA examination was not conducted, the Board finds that the evidence of record is sufficient to decide the claim.  The Veteran's VA treatment records note his complaints of hip pain, however, a disability of the left or right hip has not been diagnosed.  Accordingly, an examination is not warranted.

In the absence of a showing of a current disability, service connection for left or right hip disabilities cannot be awarded.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

	

Left 5th Toe

The Veteran's service-connected left 5th toe disability is rated 20 percent disabling under Diagnostic Code 5284, as a general disability of the foot.  Under Code 5284, a 10 percent evaluation is assigned for moderate impairment.  Moderately severe impairment warrants a 20 percent evaluation.  If the impairment is severe, a 30 percent evaluation is assigned.  Should the impairment cause actual loss of use of the foot, a 40 percent rating must be assigned under Code 5167.

At examinations in May 2010, March 2011, and June 2012, the Veteran has complained of significant left foot pain, particularly with use such as walking or standing for extended periods.  He uses a cane in part due to foot pain.  Examiners corroborated the complaints on examination, noting tenderness in the area of the 5th toe, as well as observing appropriate pain reactions and behaviors.  Mild callus was also noted.  Upon examination in June 2012, the examiner determined the service-connected disability was moderately severe in degree.  VA treatment records also show complaints of foot pain, though specific referral to the toe disability is unclear.

The Board finds that a moderately severe disability picture is presented.  The Veteran continues to ambulate, and so loss of use of the left foot is not shown.  Further, the noted impairment is not severe.  He remains able to walk 50 feet at a time, using a cane, and can stand for 15 minutes.  His descriptions of the pain vary, from 5/10 at worst in 2011, to 9/10 in 2010.  The moderately severe disability rating contemplates the functional impairment resulting from pain, including flare-ups of pain, on the Veteran's ability to stand and walk.  

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The veteran here complains of pain and functional impairment related thereto in alleging entitlement to a higher evaluation.  The criteria, read in conjunction with the regulations setting forth the DeLuca factors, fully contemplate these complaints.  Accordingly, no further discussion of 38 C.F.R. § 3.321 is required.

The Board has considered whether the disability should be evaluated under other diagnostic codes.  However, as the Veteran is not service-connected for flatfoot, weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones, Codes 5276 to 5283 are not applicable.  Diagnostic Code 5284 is the most appropriate based on the disability manifestations in this case.
   
The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for post proximal phalanx resection of the left 5th toe is not warranted.

	Right Shoulder

The right shoulder disability is rated under Code 5201, for limitation of the motion of the arm; the criteria differentiate between the major/dominant limb and the minor/non-dominant limb.  The Board notes that the Veteran is right handed, and hence only the ratings for a major limb are discussed.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is assigned.  If movement is possible to midway between the side and shoulder level, a 30 percent evaluation is assigned. 
At shoulder level, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 5201.

Although the Veteran has consistently reported right shoulder pain, particularly with use, he describes the impairment as being aggravated by overhead reaching and activities.  Medical records appear to corroborate this.  While treatment records do not include any range of motion testing, at the March 2011 VA examination, movement was possible from 0 to 170 degrees in flexion and abduction with pain during the last 25 degrees of motion.  Extension was to 30 degrees, and internal and external rotation were to 90 degrees each.  He reported pain over the last 25 degrees of flexion and abduction (at 145 degrees), and the cross arm adduction test caused "severe pain."  There were no signs of instability.  X-rays showed moderate arthritis.  The examiner noted that repetitive motion testing caused no additional loss of range.  Further, while it was "conceivable" that reports of pain would have some additional functional impact with greater repetitive use, the examiner indicated that such limits would apply to "overhead activity."

B.M.J. submitted a statement in August 2011 indicating that the Veteran was precluded from cutting his hair, shaving, bathing or grooming himself without help.  He also was in constant pain and dropped dishes and other items.  The Veteran has reported that his overhead activities are difficult and painful on a daily basis.  
The medical evidence shows that with the exception of extension, which tests a below shoulder level movement, the Veteran was able to move his right arm to a point well above shoulder level, or 90 degrees.  As the Veteran has motion above shoulder level, the current rating contemplates painful flare-ups affecting overhead use.  However, the examiner found no change in impairment with repetitive motion testing despite the pain.  The Veteran retains movement to at least shoulder level.  It is "overhead" reaching which is impaired.  The evidence does not show lost function of the right arm to midway between the side and shoulder level or to 25 degrees from the side.  
The Board has considered whether application of another Code might be to the Veteran's advantage, but no alternative criteria are met.  There is no ankylosis (Code 5200), nor are the humerus (Code 5202), clavicle, or scapula (Code 5203) impaired.  There is no deformity or instability of the joint. 

The Board has also considered the possibility of an extraschedular evaluation under 38 C.F.R. § 3.321.  However, the applied criteria fully account for the Veteran's complaints of limited arm motion, to include consideration of the functional impact of pain.  The criteria are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for the right shoulder disability is not warranted.


ORDER

New and material evidence having been received, the previously denied claim of service connection for arthritis of the left knee is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the previously denied claim of service connection for arthritis of the right knee is reopened; to this extent only, the appeal is granted.

Service connection of a left hip disability is denied.

Service connection of a right hip disability is denied.

An evaluation in excess of 20 percent for post proximal phalanx resection of the left 5th toe is denied.

An evaluation in excess of 20 percent for the right shoulder disability is denied.


REMAND

Though the Board regrets the additional delay, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, and for due process rights.

Knees

At an August 2010 VA examination, a VA examiner opined that left and right knee arthritis was not likely related to isolated documented instances of knee strain in service.  However, he failed to supply an adequate rationale for such, stating it was "more acceptable to assume" the degenerative changes were the natural progression of disease over the years.  The reasons for such an assumption are not clear.  Further, the same examiner stated in a September 2010 addendum that the knee conditions were not related to his service-connected toe disability, but were more of a natural progression.  Again, a rationale for the stated conclusion is not provided.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Remand is required for a new examination and nexus opinion, with adequate rationale.

Lumbar Spine

Similarly, the nexus opinion offered with regard to the lumbar spine is inadequate.  A May 2010 VA examiner diagnosed degenerative changes, but stated that he could not opine as to whether such was related to an in-service fall without resorting to speculation.  Such a statement is not sufficient.  If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Otherwise, the statement is not responsive to the opinion request; it is non-evidence.  Moreover, the possibility of secondary service connection, vis a vis the left foot, must be addressed.

Remand is required for a new examination and nexus opinion, with adequate rationale.

Peripheral Neuropathy

Evidence of record, to include medical findings and competent lay statements, indicated that the Veteran does currently have some neurological impairment of the lower extremities.  Some doctors associated it with the low back, as a radiculopathy.  Others appear to relate it to surgeries on the circulatory system.  Others indicate there may be a systemic condition.

The most recent examination, in June 2012, failed to clarify the situation, stating that a complete neurological work-up was recommended following an EMG, and also that symptoms were indicative of radiculopathy.  As there are indications the record is not sufficient for proper identification of the disability, remand is required for examination by a specialist.  

Further, as the possibility of a lumbar spine-related radiculopathy remains open, and the claim for service connection of a low back disability is itself unresolved, the claims are inextricably intertwined, and adjudication would be premature.

1st TMT Joint of the Left Foot

Upon VA examination in May 2010, the examiner determined that the 1st TMT disability was not likely to the result of the service-connected 5th toe disorder.  However, the examiner did not address whether the 1st TMT disorder was aggravated by the 5th toe disorder.  


TDIU

Entitlement to TDIU was denied in the September 2011 rating decision.  In his timely October 2011 notice of disagreement (NOD), the Veteran specifically referenced his employability.  However, as the Veteran asserts that he is unemployable at least in part due to the service-connected disabilities decided herein, a statement of the case is not required for this inferred claim.  As this matter is inextricably intertwined with the remanded issues, action is deferred.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is required.)

1.  Schedule the Veteran for a VA joints/foot examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner should identify all current disabilities of the left and right knees.  For each such disability, to include established arthritis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

	a) such is related to service, to include the documented knee strain; 

	b) such is caused by the service-connected 5th toe disability (any altered gait impact must be discussed); and

	c) such is aggravated (i.e., worsened) beyond the natural progress by the service-connected 5th toe disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee and right knee disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected 5th toe disability.  Any altered gait impact must be discussed.

With respect to the 1st TMT joint, the examiner is asked to address whether:

	a) such is at least as likely as not related to service; 

	b) such is at least as likely as not aggravated (i.e., worsened) beyond the natural progress by the service-connected post proximal phalanx resection of the left 5th toe.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's 1st TMT disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected 5th toe disability.  

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should identify all current disabilities of the lumbar spine.  For each such disability, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

	a) such is related to service, to include the documented 1974 fall;

	b) such is caused by the service-connected 5th toe disability (any altered gait impact must be discussed); and
   c) such is aggravated by beyond the natural progress by the service-connected post proximal phalanx resection of the left 5th toe.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected 5th toe disability.  Any altered gait impact must be discussed.

3.  Schedule the Veteran for a VA peripheral nerves examination with a neurologist, or an examiner with specialized knowledge and training in neurology.  If the examination is not conducted by a neurologist, the qualifications of the examiner must be set forth clearly.

The claims folder must be reviewed in conjunction with the examination.  All necessary testing must be accomplished.  See VA examination report of June 2012 at page 16 (a thorough neurology work up is recommended).  

The examiner must identify all current neurological diagnoses of the left and right lower extremities.  The presence of lumbar radiculopathy versus a systemic condition versus a surgical residual must be discussed.

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

	a) such is related to service;

	b) such is caused by a service-connected disability, in particular the left foot 5th toe disorder or the lumbar spine (assume solely for purposes of examination that any spine disability is related to service); and

	c) such is aggravated by beyond the natural progress by the service-connected post proximal phalanx resection of the left 5th toe or the lumbar spine disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's peripheral neuropathy disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected 5th toe disability or the lumbar spine.  

Any altered gait impact resulting from the service-connected toe disorder must be discussed.
  
4.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


